Exhibit 10.12

Effective as of May 15, 2001

Mr. Walter Ogier
433 Main Street
Winchester, MA  01890

Dear Walter:

I am writing to confirm our offer to you for a position as President and Chief
Operating Officer, reporting to Elliot Lebowitz, Ph.D., Chief Executive
Officer.  We are pleased to offer you a starting salary of $20,130.00 per month
(equivalent to $241,560.00 per year), to be paid semi-monthly and reviewed
annually.  The monthly salary includes an allowance to help offset contributions
to certain benefits should you elect them.  You are also eligible for an annual
cash bonus of 35% of base salary and to participate in our annual merit-based
stock option program, provided that any award of options will be subject to the
approval of our Board of Directors. You are also entitled to receive shares of
BTI common stock in accordance with the terms and conditions of the Eligix, Inc.
Management Equity Incentive Plan. In addition, you will receive medical and
dental insurance, 15% of the cost of which is contributed by the employee.  Term
life insurance, equivalent to one times your annual salary, and parking will be
provided by the company without employee contribution. Long-term disability
insurance is provided, 100% of the cost is contributed by the employee (your
annual premium would be approximately $1,416.00).  You will also be entitled to
three weeks paid vacation accrued on an annual basis and 11 paid holidays per
year.  In the event your employment is terminated by Biotransplant without
cause, you would receive up to 12 months double base salary, payable in 24 equal
semi-monthly installments, which would be discontinued upon your securing other
employment.

Your employment is subject to your signing an Invention, Non-Disclosure and
Non-Compete Agreement with BioTransplant, in the form previously provided to
you, and review of any agreement you may have with others to insure that your
employment with BioTransplant is not in conflict with any such agreements.

Also, this offer is contingent upon your ability to provide proof of your legal
right to work in the United States, as defined by Federal regulations.

By signing this letter below, you acknowledge that the foregoing offered terms
of your employment with BioTransplant do not constitute (i) a significant
diminution of your duties, responsibilities, power, title or office in effect at
Eligix, Inc. immediately prior to your acceptance of this offer or (ii) a
material reduction in your compensation (including without limitation, salary,
bonuses, options and benefits) or material change in your manner of compensation
(including without limitation, the timing of any salary or bonus payments) in
effect for you at Eligix, Inc. immediately prior to your acceptance of this
offer.

If you agree to the terms outlined above, please sign both copies of this letter
and return one copy using the enclosed, stamped envelope.

We look forward to your joining BioTransplant. We are confident that you will
make a significant contribution to BioTransplant's future success.

Sincerely,

/s/ Elliot Lebowitz
Elliot Lebowitz, Ph.D.
President and CEO

Accepted and Agreed to:

/s/ Walter C. Ogier    

--------------------------------------------------------------------------------

    Name:  Walter C. Ogier   Date:  May 15, 2001

 